Citation Nr: 0633457	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a noncompensable 
evaluation for inactive pulmonary tuberculosis.  

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in March 2005.  A transcript of 
that hearing is of record.  

In August 2005 and February 2006 the Board remanded the claim 
for further development.  That development has been 
completed.  

At the March 2005 Travel Board hearing, the veteran raised a 
claim of entitlement to service connection for peripheral 
neuropathy.  This claim was referred to the RO in the August 
2005 and February 2006 remands, however, it does not appear 
to have been adjudicated.  Therefore, this claim is again 
referred to the RO for initial adjudication.  


FINDING OF FACT

The weight of the competent medical evidence establishes that 
the veteran's current respiratory symptomatology is the 
direct result of non-service connected causes, rather than 
service connected inactive pulmonary tuberculosis.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for inactive 
pulmonary tuberculosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6731 
(2006).   
REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A November 2002 VCAA letter informed the veteran of what 
information and evidence was required to grant an increased 
evaluation of inactive pulmonary tuberculosis.  

A February 2006 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records to enable VA to request them from the 
person or agency that had them.  The Board notes that the 
February 2006 VCAA letter incorrectly characterized the issue 
on appeal as entitlement to service connection for inactive 
pulmonary tuberculosis.  The Court has recently held that a 
VCAA letter which did not list an issue on appeal could not 
serve to provide VCAA notice on that issue.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. Sept. 22, 2006).  

Despite the incorrect characterization of this issue on 
appeal, the Board finds that the veteran is not prejudiced by 
this error.  In Overton, the Court stated that an allegation 
of error in regard to the second and third elements of VCAA 
notice does not demonstrate that an appellant was precluded 
from effectively participating in the processing of his or 
her claim because these kinds of errors do not have the 
natural effect of producing prejudice.  Overton.  Errors in 
regard to second and third element VCAA notice must be pled 
with specificity in regard to both the error and how the 
appellant was prejudiced.  Id.  The veteran has not asserted 
any error in regard to the second or third elements of VCAA 
notice, and is, therefore, not prejudiced.  

Finally, with respect to the fourth element, the November 
2002 VCAA letter asked the veteran to send information 
describing additional evidence he wanted VA to obtain on his 
behalf or to send the evidence itself.  This letter informed 
him where and when to send such information and evidence.  
Thus, he was adequately advised to submit any evidence in his 
possession pertinent to the claim on appeal.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial denial in this case.  However, the 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir.  2006).  The claim was 
readjudicated in the May 2006 supplemental statement of the 
case (SSOC) which reconsidered the claim based on all the 
evidence of record.  Therefore, any timing deficiency was 
remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, service connection has already been 
established for inactive pulmonary tuberculosis and the 
veteran is seeking an increased evaluation.  In Dingess the 
Court held that once service connection is granted the claim 
is substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson.  Thus all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
and outpatient treatment records have been associated with 
the claims file.  No other relevant records have been 
identified.  In addition, the veteran was afforded VA 
examinations to evaluate the current severity of his inactive 
pulmonary tuberculosis in February 2003, September 2005, and 
March 2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

An October 1971 rating decision initially granted service 
connection for pulmonary tuberculosis, active, minimal, with 
pleurisy, with a 100 percent evaluation, effective in April 
1971.  In light of a September 1975 VA examination which 
revealed chest examination and tests to be within normal 
limits, and a February 1976 statement from the Chief of the 
VA Pulmonary Clinic which indicated that the tuberculosis 
should be considered inactive since December 1971, a March 
1976 rating decision reduced the rating of inactive pulmonary 
tuberculosis to noncompensable, effective in June 1976.  The 
veteran filed a claim for an increased evaluation in July 
2002.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Chronic inactive pulmonary tuberculosis is evaluated under 
Diagnostic Code 6731.  According to this diagnostic code, 
depending on the specific findings, residuals are rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis (Diagnostic Code  6600).  38 C.F.R. § 4.97, 
Diagnostic Code 6731.  

The General Rating Formula for Interstitial Lung Disease 
provides a 100 percent evaluation for Forced Vital Capacity 
(FVC) of less than 50 percent predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg in oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; where residuals 
require outpatient oxygen therapy.  A 60 percent evaluation 
is warranted for FVC of 50 to 64 percent predicted, or; DLCO 
(SB) of 40 to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg in oxygen consumption with 
cardiorespiratory limitation.  A 30 percent evaluation is 
warranted for FVC of 65 to 74 percent predicted, or; DLCO 
(SB) of 56 to 65 percent predicted and a 10 percent 
evaluation is warranted for FVC of 75 to 80 percent 
predicted, or; DLCO (SB) of 66 to 80 percent predicted.  
38 C.F.R. § 4.97, General Rating Formula for Interstitial 
Lung Disease.  

The General Rating Formula for Restrictive Lung Disease 
provides a 100 percent evaluation for FEV-1 less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; DLCO (SB) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg in oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; where residuals require 
outpatient oxygen therapy.  A 60 percent evaluation is 
warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 ml/kg 
(with cardiorespiratory limit).  A 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent 
predicted and a 10 percent evaluation is warranted for FEV-1 
of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) of 66 to 80 percent predicted.  
Restrictive lung disease may also be rated by the primary 
disorder.  38 C.F.R. § 4.97,  General Rating Formula for 
Restrictive Lung Disease.  

In this case, a diagnosis of chronic obstructive pulmonary 
disease has been reported.  Thus, consideration of Diagnostic 
Code 6600 for chronic bronchitis is warranted.  This 
diagnostic code uses identical rating criteria to that 
outlined above in the General Rating Formula for Restrictive 
Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6600.  

Private treatment records from September 1999 to October 2003 
include complaints of exertional and nonexertional chest pain 
as a result of exposure to tuberculosis.  In a May 2002 
letter, the veteran's physician related that the veteran was 
having trouble working due to exertional and rest chest pain, 
most certainly due to pleuritic involvement from service 
connected tuberculosis acquired in 1970.  

The veteran underwent VA examination to evaluate PTB in 
February 2003.  The veteran reported morning cough and rest 
and exertional dyspnea.  He stated that he was on no 
medication for his lungs.  He complained of chest pains 3 or 
4 times a day and stated that he started smoking at age 9, 
had been smoking one pack a day for the past year, and had 
previously smoked two packs a day.  Pulmonary Function Tests 
(PFTs) were ordered, but have not been associated with the 
claims file.  Chest X-ray revealed hyperexpanded lungs 
without evidence of acute infiltrate.  The diagnosis was 
status post therapy for tuberculosis, inactive, with chronic 
obstructive pulmonary disease, moderate.  

Private treatment records from January to December 2004 
include a September 2004 complaint of chest pain 2 or 3 times 
a week for the past 2 weeks.  The physician stated that it 
was unclear where the chest pain was coming from, but 
suspected gastroesophageal reflux disease.  There are no 
other complaints regarding or treatment for chest pain in 
these records.  

At the March 2005 Travel Board hearing the veteran described 
chest pains which he believed to be related to his 
tuberculosis.  

At VA examination in September 2005 the veteran complained of 
shortness of breath, chest pain, and fatigue.  He had 
experienced hemoptysis a month earlier.  He indicated that he 
was not an anticoagulants or receiving any current treatment 
for tuberculosis.  He did report smoking one pack of 
cigarettes a day, but stated he was trying to quit.  PFTs 
revealed FVC of 86 percent predicted, FEV-1 of 70 percent 
predicted, FEV-1/FVC of 63 percent and DLCO of 77 percent.  
The pulmonologist noted that these results indicated mild 
obstruction, mild response to bronchodilators, increased 
residual volume consistent with air trapping, and mild gas 
transfer abnormality.  

Echocardiogram revealed a small left ventricle, adequate left 
ventricular systolic function, and mildly elevated right 
sided pressures.  Chest X-ray revealed hyperinflation of the 
lungs, likely secondary to some degree of chronic obstructive 
pulmonary disease and a 4.88 mm modular density projected 
about the left lower chest.  The radiologist noted that this 
could represent a prominent vessel, but a pulmonary nodule 
could not be excluded.  The VA examiner's assessment was a 
history of tuberculosis.  The examiner noted that evaluation 
of maximal oxygen consumption could not be conducted at the 
facility.  In response to the requested opinion regarding 
whether there was a relationship between coexisting pulmonary 
disease and service connected tuberculosis, the examiner 
indicated that she could not resolve the issue of the most 
likely etiology of this condition without resorting to mere 
speculation.  

VA examination was conducted again in March 2006.  The 
veteran complained of shortness of breath, chest pain, and 
chronic cough with occasional return of sputum.  He reported 
that he was on no medications for his breathing, including 
drug nebulized treatments, and did not use home oxygen.  He 
reiterated his long history of smoking at least one pack of 
cigarettes a day and stated that he was trying to quit.  On 
physical examination the chest was clear to auscultation and 
percussion.  Treadmill stress testing was performed and the 
veteran obtained a maximal METS of 7.20.  His maximum heart 
rate was 120 beats per minute, and his maximum blood pressure 
was 140/62.  His oxygen saturation remained 97 to 99 percent 
throughout the test, with no arrhythmias or ST segment 
depressions noted.  

PFTs revealed FVC of 91 percent, FEV-1 of 73 percent, FEV-
1/FVC of 61 percent, and DLCO of 80 percent.  The examiner 
noted these results indicated an obstructive lung defect, 
confirmed by the veteran's increased residual volume.  The 
final diagnosis was chronic obstructive pulmonary disease and 
pulmonary tuberculosis, resolved.  

The examiner commented that there was no evidence of cor 
pulmonale or right ventricular hypertrophy, and no 
significant pulmonary hypertension.  The veteran did not 
appear to have any acute respiratory failure, and did not 
require home oxygen.  The examiner opined that the veteran's 
current symptoms were at least as likely as not related to 
his long-term cigarette smoking, and were not at least as 
likely as not related to his pulmonary tuberculosis.  

While the veteran has current pulmonary dysfunction, as 
evidenced by his complaints of chest pain and the diagnosis 
of chronic obstructive pulmonary disease at the February 2003 
and March 2006 VA examinations, Diagnostic Code 6731 requires 
that such dysfunction be a residual of pulmonary tuberculosis 
in order for the criteria for a compensable evaluation to be 
met.  In this case, the most recent VA examination included 
an opinion that the current pulmonary dysfunction was not at 
least as likely as not related to pulmonary tuberculosis, but 
was more likely than not the result of the veteran's history 
of smoking.  

Manifestations of non-service connected disabilities are not 
to be used in the evaluation of a service connected 
disability.  38 C.F.R. § 4.14, See also Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (VA must be able to clinically 
distinguish, by competent medical opinion, the extent of 
symptoms that are attributable to service related causes from 
those that are not).  Where it is not possible to separate 
the effects of service connected and non-service connected 
conditions, all symptoms will generally be attributed to the 
service connected disability.  Mittleider at 182; 38 C.F.R. 
§ 3.102.  

The Board notes that the May 2002 letter from the veteran's 
physician opined that the veteran's chest pain was almost 
certainly due to pleuritic involvement from service connected 
tuberculosis.  This is in conflict with the more recent 
opinion rendered at the March 2006 VA examination that 
current pulmonary symptoms were not as likely as not due to 
pulmonary tuberculosis, but were at least as likely as not 
directly related to his continued cigarette smoking.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  The Board may favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).  

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

The opinion of the March 2006 VA examiner was formed after 
thorough review of the claims file and examination, including 
PFTs and stress testing.  Further, the March 2006 VA examiner 
discussed the veteran's history and provided a thorough 
explanation of his opinion.  

The private physician did not provide detailed discussion of 
the history or etiology of chest pain, rather, it is unclear 
whether the statement regarding chest pain due to pleuritic 
involvement resulting from tuberculosis was the examiner's 
opinion or a statement reported by the veteran.  In this 
regard, the Board notes that the veteran is a lay person and 
is not competent to opine as to medical causation.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based on the foregoing, the Board finds that the March 2006 
opinion of the VA examiner is of more probative weight than 
the statement in the May 2002 letter from the veteran's 
physician.  Therefore, the weight of the evidence is to the 
effect that there are no current residuals of pulmonary 
tuberculosis, but rather, pulmonary dysfunction is 
attributable to the veteran's history of smoking.  
Parenthetically, the Board notes that service connection on 
the basis of smoking is prohibited.  See 38 U.S.C.A. § 1103 
(expressly prohibiting service connection for a disability on 
the basis that it resulted from an injury attributable to the 
use of tobacco products by a veteran during his service in 
the military for claims filed after June 9, 1998).     

Thus, notwithstanding the results of pulmonary function 
testing and other findings of pulmonary dysfunction, there 
are no demonstrable symptoms attributable to pulmonary 
tuberculosis that provide a basis for a compensable 
evaluation.  As the weight of the evidence indicates that the 
veteran's service connected tuberculosis remains inactive 
with no residuals, and that current symptoms are at least as 
likely as not the direct result of smoking, the criteria for 
a compensable evaluation under the rating criteria cannot be 
met.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

While the veteran has asserted many times that pulmonary 
tuberculosis has interfered with employment, he has 
nevertheless maintained employment, as indicated at VA 
examination in March 2006.  Furthermore, any current 
pulmonary symptomatology which may cause difficulty in 
employment has been attributed to smoking rather than 
inactive pulmonary tuberculosis.  Therefore, marked 
interference with employment has not been shown.  In 
addition, the record does not reflect hospitalization for 
pulmonary tuberculosis since July 2002.  Therefore, frequent 
hospitalization has not been shown and referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21.  


ORDER

Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


